Citation Nr: 1608553	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-18 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a government-furnished headstone or marker for the Veteran's grave. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and husband




ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1918 to February 1919.  He died in November 1986, and the appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), which denied eligibility for a government-furnished headstone or marker. 

In December 2015, the appellant and her husband appeared at the hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


FINDING OF FACT

The Veteran died in November 1986 and is memorialized by a marked grave in a private cemetery.  


CONCLUSION OF LAW

The criteria for entitlement to a government-furnished headstone or marker for the Veteran's grave have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2015).   

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  No amount of additional evidentiary development would change the result of this case.  As such, VA's duties to notify and assist are not applicable here and need not be addressed.

The appellant seeks entitlement to a government-furnished flat granite grave marker on behalf of her father, the Veteran, who died in November 1986 and is buried in a marked grave in a private cemetery.  See April 2009 Application for Standard Government Headstone or Marker; December 2015 hearing transcript. 

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery.  See 38 U.S.C.A. § 2306; 38 C.F.R. § 38.361.  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a). 

Nothing in the evidence of record indicates that the Veteran died on or after November 1, 1990, or that VA has authority to furnish a government headstone or marker for placement on a privately-marked grave in a private cemetery if the Veteran died before November 1, 1990.  Because the Veteran died prior to November 1, 1990, he is not eligible for a government headstone or marker on his privately-marked grave in a private cemetery.   

While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran during World War I, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of government-furnished headstones or markers.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, Congress has only authorized VA to furnish a Government headstone or marker for the graves of veterans who died on or after November 1, 1990.  38 U.S.C.A. § 2306(d) (West 2014); 38 C.F.R. §§ 38.631(a), (b) (2015).  Congress has not authorized this benefit for those veterans who died prior to November 1, 1990, as in this case. 

The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 
 

ORDER

Entitlement to a government-furnished headstone or marker for the Veteran's grave is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


